IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs October 4, 2016

                IN RE ESTATE OF ELLRA DONALD BOSTIC

                Appeal from the Chancery Court for Hawkins County
                 No. 2015-PR-152 Douglas T. Jenkins, Chancellor
                      ___________________________________

               No. E2016-00553-COA-R3-CV – Filed December 6, 2016
                      ___________________________________

Decedent’s sister was appointed as executor of the estate and subsequently filed a will
contest complaint regarding a single bequest in the will. The trial court removed sister as
executor and appointed an administrator pendente lite. Ultimately, the trial court
dismissed sister’s will contest on the basis that the sister was estopped from attacking the
will after her appointment as executor. Sister appeals. We affirm the trial court’s ruling
with regard to sister’s standing to contest the will. However, we vacate the trial court’s
dismissal of sister’s will contest on the basis of estoppel and remand for further
proceedings consistent with this Opinion. Affirmed in part, vacated in part, and
remanded.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                     in part, Vacated in part, and Remanded

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR. and RICHARD H. DINKINS, JJ., joined.

Jerry J. Fabus, Jr., Johnson City, Tennessee, for the appellant, June Bostic Lane.

Russell W. Adkins, Kingsport, Tennessee, for the appellee, Linda M. Mullins.

David L. Robbins, Johnson City, Tennessee, for the appellee, Estate of Ellra Donald
Bostic.


                                        OPINION
                                            BACKGROUND

       On May 22, 2015, Ellra Donald Bostic (the “Decedent”) executed a last will and
testament (“the will”), naming Appellant June Bostic Lane (“Contestant”) as executor.1
Under the terms of the will: (1) Decedent’s two grandsons were each to receive a
monetary sum of $500.00 per month for twenty-four months; (2) Appellee Linda Mullins,
Decedent’s “friend,” was to receive Decedent’s house, the contents of the house, a trailer,
all camping equipment and accessories, and $25,000.00; and (3) Contestant was to
receive the residue of the estate. The Decedent died on August 22, 2015, at the age of
seventy-two. On September 11, 2015, Contestant filed a sworn complaint to probate the
Decedent’s will and to be appointed executor of Decedent’s estate (“the Estate”) without
bond in the Probate Division of the Hawkins County Chancery Court. On September 3,
2015, the trial court entered an order admitting the will to probate, directing that letters
testamentary be issued to Contestant, and waiving the requirement that Contestant file an
inventory or make accounting to the trial court as provided in Tennessee Code Annotated
section 30-2-301. On September 11, 2015, letters testamentary were issued to Contestant
and Contestant’s “Oath of Execut[or]” was filed. The Oath specifically stated that
Contestant would “honestly and faithfully discharge” her duties “according to the terms
of” Decedent’s will.

       On December 2, 2015, Contestant filed a petition to contest Decedent’s will.
Therein, Contestant alleged that Ms. Mullins was the paramour of Decedent. According
to Contestant, however, Ms. Mullins fraudulently led Decedent to believe that her
husband was deceased. Contestant alleged that this fraud, coupled with the confidential
relationship between Decedent and Ms. Mullins, Decedent’s weakened mental and
physical condition, and Ms. Mullins involvement in the creation of the will, established
that the bequest to Ms. Mullins was the product of undue influence. Although the
complaint did not allege fraud or undue influence against either of Decedent’s grandsons,
it sought to set aside the entire will.

      On or about January 4, 2016, Ms. Mullins filed a motion to remove Contestant as
executor and to appoint an “Administrator Pendente Lite”2 pursuant to Tennessee Code
Annotated section 30-1-108.3 According to the motion, Contestant allegedly “almost

        1
         Although the will uses the term “[e]xecutrix,” we will use “executor” through this Opinion for
consistency’s sake. See Black's Law Dictionary (10th ed. 2014) (defining an “executor” as a “person
named by a testator to carry out the provisions in the testator's will” without reference to any particular
gender).
        2
          An “administrator pendente lite” means a “person appointed to serve as administrator of an
estate solely because of an emergency or an unusual situation, such as a will contest.” Black’s Law
Dictionary (10th ed. 2014).
        3
            Tennessee Code Annotated section 30-1-108 states that “probate judges are authorized to
                                                   -2-
immediately” removed contents from Decedent’s home, refused to account for their
whereabouts, refused to communicate with Ms. Mullins as a beneficiary under the will,
filed a police report and posted flyers in the neighborhood accusing Ms. Mullins of theft,
and claimed ownership of Decedent’s tools. On or about the same day, Ms. Mullins also
filed an objection to Contestant’s notice of contest on the bases of standing and two
separate estoppel grounds: (1) that Contestant may not receive benefits under the will and
at the same time attack it; and (2) that Contestant may not attack the will that she had
previously sworn to uphold. On January 5, 2016, Contestant filed a motion to amend her
will contest complaint to correct the standing issue raised by Ms. Mullins; specifically,
Contestant sought to amend her will contest to only contest the provision of the will
naming Ms. Mullins as beneficiary. Thereafter, Contestant also filed a response to Ms.
Mullins’s objection to the will contest, denying the material allegations contained therein.
On January 12, 2015, without objection by either party, the trial court granted
Contestant’s motion to amend the will contest complaint, granted Ms. Mullins’s motion
to remove Contestant as executor and appoint an administrator pendente lite, and
appointed Appellee Attorney David Robbins as the “Administrator C.T.A.” 4 (“the
Estate,” and, together with Ms. Mullins, “Appellees”).

        The trial court held a hearing on the will contest on February 3, 2016. On
February 19, 2016, the trial court entered its order dismissing the will contest. First, the
trial court found that Contestant had standing to contest the gift to Ms. Mullins because a
successful contest could increase Contestant’s share as a residuary beneficiary under the
will. The trial court also found that Contestant need not forfeit any benefits that she
received under the will in order to contest the will.5 The trial court, however, ruled that
Contestant was “estopped from contesting the will” or any of its provisions after she
introduced and affirmed the Will, “requested and received appointment” as executor and
“swore to adhere to the will’s provisions.” The trial court, therefore, dismissed the will
contest

       Contestant timely filed a motion to reconsider or, in the alternative, to take proof
for the matter to be properly decided on appeal, to which both the Estate and Ms. Mullins
objected. The motion was heard on March 3, 2016. Over both the Estate’s and Ms.
Mullins’s objection, the trial court allowed Contestant to make an offer of proof for


appoint an administrator pendente lite in any case that may arise in their respective courts where any will
may be the subject of contest or litigation.”
        4
         An “administrator cum testamento annexo” is “administrator appointed by the court to carry out
the provisions of a will when the testator has named no executor, or the executors named refuse, are
incompetent to act, or have died before performing their duties and no qualified successor has been
named.” Black’s Law Dictionary (10th ed. 2014).
        5
        As support for its finding, the trial court ruled that the latter ground had been cured by the
amended notice of contest.
                                                   -3-
appeal purposes, wherein Contestant was sworn and testified as to the circumstances of
how she found out about Ms. Mullins’s status as a non-widow. Contestant testified that,
one month after she was appointed executor, she learned from Decedent’s first wife who
allegedly learned it from “someone who just happened to know [the Mullinses] and their
son who happened to be at [Decedent’s first wife’s]” that Ms. Mullins’s husband was still
alive. The trial court stated on the record at the hearing that it did not believe that such
offer of proof, even if true, would create a defense to the rule that once an executor to a
will had been sworn, said executor was thereafter estopped from challenging a will.
Thus, the trial court by order of March 18, 2016, denied Contestant’s motion for
reconsideration, affirmed its February 19, 2016 order in its entirety, and certified that the
order was a final order pursuant to Rule 54.02 of the Tennessee Rules of Civil Procedure.
Contestant timely appealed.

                                          ISSUES

       Contestant presents one issue for review:

       Whether an executor is estopped from contesting a specific bequest to an
       heir in a [w]ill when the executor only learns of alleged fraud committed by
       said heir after the Executor has already offered the will for probate and
       sworn to honestly and faithfully discharge the duties of the Executor.

The Estate presents two issues for review:

       1. Whether the Trial Court proper[l]y found that the [Contestant] was
       estopped from contesting the will that she had previously offered for
       Probate.
       2. Whether the [Contestant] lacked standing to contest the will that she had
       previously offered for Probate.

Ms. Mullins presents one issue for review: whether the trial court correctly dismissed
Contestant’s will contest.

                                       DISCUSSION

                                         Standing

       The first issue that we will consider is Contestant’s standing to contest Decedent’s
will. The standing of an individual filing a will contest is a threshold issue that must be
adjudicated prior to any consideration of the merits of the will contest. As Tennessee law
provides: “If the validity of any last will or testament . . . is contested, then the court
having probate jurisdiction over that last will or testament must enter an order sustaining
or denying the contestant’s right to contest the will.” Tenn. Code Ann. § 32-4-101(a).
                                            -4-
“The right of a contestant to challenge the validity of a will presents a dispute separate
and apart from the contest itself.” In re Estate of Otte, No. 02A01-9402-PB-00023, 1995
WL 116013, at *1 (Tenn. Ct. App. Mar. 15, 1995) (citing Cowan v. Walker, 96 S.W.
967, 968 (Tenn. 1906)). “As soon as the probate court is made aware of a contest, it must
halt the . . . probate proceedings and determine whether the person seeking to contest the
will has standing to pursue a will contest.” In re Estate of Boote, 198 S.W.3d 699, 714
(Tenn. Ct. App. 2005) (citing In re Estate of King, 760 S.W.2d 208, 211–12 (Tenn.
1988); In re Will of Ambrister, 330 S.W.2d 330, 334–35 (Tenn. 1959); Jenkins v.
Jenkins, 77 S.W.2d 805, 806–07 (Tenn. 1935); Murrell v. Rich, 175 S.W. 420, 425
(Tenn. 1914); 1 Jack W. Robinson, Sr. & Jeff Mobley, Pritchard on the Law of Wills and
Administration of Estates §§ 354, at 543–44, 364, at 556–57, 377, at 569–71 (5th ed.
1994 & Supp. 2004)); see also Estate of Ferguson, No. 01A01-9707-PB-00313, 1998
WL 161090, at *3 (Tenn. Ct. App. Apr. 8, 1998) (“Before a contest can be certified to the
circuit court, the Probate Court must find that the contestant has standing to pursue the
contest.”).

        “Standing to pursue a will contest is limited to those who would benefit under the
terms of another will or codicil or the laws of intestate succession if the will contest is
successful.” In re Estate of Boote, 198 S.W.3d at 714 (citing Jennings v. Bridgeford,
403 S.W.2d 289, 290–91 (Tenn. 1966); Cowan v. Walker, 96 S.W. 967, 970; Robinson &
Mobley, supra, §§ 354, at 540, 369, at 562). Here, Appellees argue that Contestant has no
standing to contest the will because: (1) Contestant has no right to benefit if Decedent’s
property passes through intestate succession; and (2) no prior will exists naming
Contestant as a beneficiary. Appellees therefore argue that should the will be set aside,
Contestant would have no right to benefit from Decedent’s property, depriving her of
standing to file a will contest. We agree that such a rule applies when the entire will is
contested. See, e.g., Keasler v. Estate of Keasler, 973 S.W.2d 213, 222 (Tenn. Ct. App.
1997) (holding that contestant lacked standing to contest the validity of a more recent will
because, if the more recent will were invalidated, contestant would receive nothing under
the earlier will); In re Estate of W., 729 S.W.2d 676, 677–78 (Tenn. Ct. App. 1987)
(“[B]efore the appellant may go forward with a will contest he must show that he would
take a share of the decedent’s estate if the probated will were set aside [] by showing that
he would take under a prior will.”) (internal citations omitted). Tennessee law, however,
allows a contestant to “challenge the validity of part of a will without challenging the
entire will.” In re Estate of McCord, 661 S.W.2d 890, 892 (Tenn. Ct. App. 1983)
(emphasis added); see also Estate of Hamilton v. Morris, 67 S.W.3d 786, 796–97 (Tenn.
Ct. App. 2001) (holding that a trial court may partially invalidate a will tainted by undue
influence while at the same time uphold the remaining provisions of the will). Here, the
Contestant is not contesting the entire will but rather only the provision naming Ms.
Mullins as beneficiary. We note that Appellees did not argue that the trial court
improperly granted Contestant’s motion to amend her will contest complaint to contest


                                           -5-
only a single provision of Decedent’s will.6 Accordingly, the proper issue relevant to our
discussion is whether the trial court correctly ruled that Contestant’s amendment to her
notice of contest cured any standing defects in this case.

        To have standing to contest a will, “[a] contestant[] must show that [she] would
take a share (or larger share) of decedent’s estate if the contest is successful.” Estate of
Ferguson, No. 01A01-9707-PB-00313, 1998 WL 161090, at *3 (Tenn. Ct. App. Apr. 8,
1998). It is well-settled that “[w]here [there is a residuary clause], unless a contrary
intention appears, it is dispositive of lapsed or void legacies, [based] upon the
presumption that the testator did not intend to die intestate as to any part of his property.”
Davis v. Anthony, 384 S.W.2d 60, 63 (Tenn. Ct. App. 1964). In other words, there is a
presumption that lapsed or void gifts generally become part of the residuary of the will,
rather than pass through intestate succession. To avoid this presumption, Tennessee law
“requires the use of words clearly limiting the gift of the residue, and showing in express
terms an intention to exclude such portions of his estate as may fail to pass under
previous clauses of the will, in order to take it out of the general rule[.]” Id.; cf. In re
Estate of McFarland, 167 S.W.3d 299, 304 (Tenn. 2005) (holding that when the lapsed
gift is already a part of the residue, “the lapsed gift falls out of the terms of the will and
passes by intestate succession to the testator’s heirs at law”). Accordingly, where no
contrary intent is established in the language of the will, if a specific bequest lapses or is
voided, the property subject to the bequest will be included in the residue of the estate,
and therefore, enure to the benefit of the residuary beneficiaries.

       Here, the trial court ruled that Contestant’s amendment to her complaint, which
contested only a portion of the will, cured any standing issues that might have existed
because a successful contest “could increase [Contestant’s] share as residuary beneficiary
under the [W]ill.” No language in the will purported to limit the residuary estate in any
way. If Ms. Mullins’s specific gifts under the will are invalidated, the void gifts would
therefore pass to Contestant as the named residuary beneficiary and would thereby
enlarge her share of Decedent’s estate. Because Contestant stands to increase her share
under the will if the will contest were successful, the trial court did not err in ruling that
Contestant has standing to pursue the will contest in this case. Having decided the
Contestant has standing, we will proceed to consider whether Appellees’ estoppel
arguments warrant dismissal of the will contest.

                                             Estoppel

       Ms. Mullins first argues that the trial court erred in not dismissing Contestant’s
will contest, where she has refused to disgorge the benefits she has already received
under the will. As an initial matter, we note that although Ms. Mullins makes this

       6
           Because Contestant only sought permission to amend a portion of her original complaint, we
will treat this as an amendment to a complaint and not an amended complaint.
                                                -6-
argument in the body of her brief, the trial court’s decision on this issue is not specifically
raised as an error in the statement of the issues section of Ms. Mullins’s brief.7 Instead,
Ms. Mullins only questions whether the trial court correctly dismissed the will contest
petition. See, e.g., Accredo Health Grp. Inc. v. GlaxoSmithKline LLC, No. W2015-
01970-COA-R9-CV, 2016 WL 4137953, at *13 (Tenn. Ct. App. Aug. 3, 2016) (treating
appellant’s issue as waived when not designated as an issue in its petition for
interlocutory appeal); Rigsby v. Rigsby, No. E2014-02095-COA-R3-CV, 2015 WL
7575075, at *7 (Tenn. Ct. App. Nov. 25, 2015) (citing Champion v. CLC of Dyersburg,
LLC, 359 S.W.3d 161, 163 (Tenn. Ct. App. 2011)) (“Because Mother did not raise the
issue of attorney’s fees on appeal in her statement of the issues, we determine this issue
to be waived.”); Culpepper v. Culpepper, No. E2014-00815-COA-R3-CV, 2015 WL
6735909, at *6 (Tenn. Ct. App. Nov. 4, 2015) (same). As previously discussed, however,
the trial court did not dismiss the will contest petition on this basis, but rather on the basis
that Contestant should not be allowed to attack a will that she was appointed to uphold.
Accordingly, because Appellee asserts that the trial court’s ruling was in error, it was her
duty to designate this argument as an issue on appeal, regardless of the fact that she is an
appellee in this appeal. See Forbess v. Forbess, 370 S.W.3d 347, 356 (Tenn. Ct. App.
2011) (holding that appellee waived an issue by his failure to designate it as an issue in
his statement of the issues even though it was argued in the body of the appellate brief). 8
Her failure to do so results in a waiver of this issue on appeal.

        Appellees next argue that Contestant, by swearing to uphold the Will, may not
thereafter attack it. “Executors, as fiduciaries, owe a duty of undivided loyalty to the
estate and must deal with the beneficiaries in the utmost good faith.” In re Estate of
Wallace, 829 S.W.2d 696, 705 (Tenn. Ct. App. 1992) (citing Mason v. Pearson, 668
S.W.2d 656, 663 (Tenn. Ct. App. 1984); In re Cuneo’s Estate, 475 S.W.2d 672, 676
(Tenn. Ct. App. 1971); Baker v. Baker, 24 Tenn. App. 220, 240, 142 S.W.2d 737, 750
(1940)). The named executor in a will has the duty to both offer the will for probate and
defend the will against any challenges to its validity. Love v. Cave, 622 S.W.2d 52, 57
(Tenn. Ct. App. 1981). Occasionally, an executor may wish to contest a will. Pritchard
on Wills, supra, § 364. If the executor “had knowledge of defects in the will but
nevertheless proceeded to probate it,” then the executor is estopped from contesting the

        7
            This argument is also not raised as an issue, or argued at all, in the Estate’s appellate brief.
        8
           Likewise, although the Estate purports to designate an issue under the heading of estoppel, the
crux of its argument is that Contestant failed to allege facts sufficient to prove the elements of fraud, and,
therefore, this Court may affirm the trial court’s ultimate ruling on this basis. We decline such invitation
to determine the merits of this issue, however, because (1) this argument was not designated as an issue
on appeal; (2) this issue was not argued in the court below; and (3) this Court will generally not address
matters not ruled upon by the trial court. See Baugh v. Novak, 340 S.W.3d 372, 381 (Tenn. 2011)
(citations omitted) (“[I]ssues addressed by the appellate courts should be limited to those that have been
raised and litigated in the lower courts[.]”).

                                                       -7-
will. Id. However, it has been held that an executor is not estopped from challenging a
will after presenting it for probate when she “presented [the will] in good faith” and had
“no knowledge of any defects” to the will at the time she was appointed. McClure v.
Wade, 235 S.W.2d 835, 838 (Tenn. Ct. App. 1950); see also Boote, 198 S.W.3d at 720
(Tenn. Ct. App. 2005) (citing favorably Pritchard on Wills, supra, § 363) (describing
Pritchard on Wills as “stating that an executor who offered a will for probate would not
be estopped from contesting it later where the executor offered the will for probate in
good faith and without knowledge of the defects in its execution”).           Under such
circumstances, the executor must resign from her position, and the trial court should
appoint an administrator pendente lite to take charge of the estate and represent it during
the pendency of the probate proceedings. See McClure, 235 S.W.2d at 838 (allowing
executor to resign as co-executor and appointing a replacement); see also Tenn. Code
Ann. § 30-1-108 (“The probate judges are authorized to appoint an administrator
pendente lite in any case that may arise in their respective courts where any will may be
the subject of contest or litigation.”); Crozier v. Goodwin, 69 Tenn. 368, 368 (1878)
(holding that a county court may appoint an administrator pendente lite “to hold the
property during the pendency of a contest”).

       As explained above, once a determination has been made that an executor is not
estopped from contesting a will, the executor must resign and an administrator ad litem
be appointed. Here, the trial court removed Contestant as executor and dismissed her will
contest without making the threshold inquiry: whether Contestant had knowledge of the
defects in the will at the time she was appointed. See McClure, 235 S.W.2d at 838.
Without a determination on this issue, supported by appropriate findings of fact and
conclusions of law, we conclude that the trial court’s dismissal on this basis is in error. It
is well-settled that estoppel is an affirmative defense, with the burden shouldered by the
party invoking the doctrine. See Tenn. R. Civ. P. 8.03. (“[In an answer] to a preceding
pleading, a party shall set forth affirmatively facts in short and plain terms relied upon to
constitute . . . estoppel [as] an affirmative defense.”); Buchholz v. Tenn. Farmers Life
Reassurance Co., 145 S.W.3d 80, 85 (Tenn. Ct. App. 2003) (“Estoppel is not favored
and it is the burden of the party seeking to invoke the doctrine to prove each and every
element thereof.”). In this case, the trial court improperly placed the burden on
Contestant to prove that she was not estopped from challenging the will without any
evidence that Contestant either acted in bad faith or had knowledge that Ms. Mullins’s
husband was still alive at the time she was appointed executor. Contestant made an offer
of proof at the February 3, 2016 hearing that she did not learn of Ms. Mullins’s alleged
status until one month after she was appointed executor. However, Appellees, as the
party asserting estoppel, should have been required to prove that estoppel does apply,
including any facts alleging that Contestant acted in bad faith or had knowledge of facts
that would invalidate the will at the time of her appointment.

       In addition, the trial court failed to make any findings of fact or conclusions of law
on this particular issue. Rule 52.01 of the Tennessee Rules of Civil Procedure specifically
                                              -8-
requires that in all cases that are “tried upon the facts without a jury, the [trial] court shall
find the facts specially and shall state separately its conclusions of law and direct the
entry of the appropriate judgment.” Rule 52.01’s requirement that the trial court make
findings of fact and conclusions of law “is mandatory regardless of whether a party
requests these findings.” Irvin v. Irvin, No. M2010-01962-COA-R3-CV, 2011 WL
2436507, at *11 (Tenn. Ct. App. June 15, 2011); see also Lake v. Haynes, No. W2010-
00294-COA-R3-CV, 2011 WL 2361563, at *5 (Tenn. Ct. App. June 9, 2011) (describing
Rule 52.01 as “making the issuance of findings of fact and conclusions of law
mandatory”). Here, despite the fact that Contestant introduced evidence by way of her
offer of proof regarding her knowledge prior to becoming executor of the will, the trial
court made no findings of fact or conclusions of law as to whether Contestant had prior
knowledge that would estop her from contesting the will or otherwise acted in bad faith
in filing her will contest. Based on the law above, however, these factual issues must be
determined prior to a ruling on Appellees’ estoppel defense. See McClure, 235 S.W.2d at
838. Without findings of fact and conclusions of law on this issue, we are unable to
conduct meaningful appellate review of whether the trial court properly dismissed
Contestant’s will contest. Accordingly, we vacate the trial court’s dismissal of the will
contest on this basis.

                                        CONCLUSION

       Based on the foregoing, we affirm the trial court’s finding that Contestant had
standing to pursue her will contest but vacate the trial court’s dismissal of Contestant’s
will contest based on estoppel. We, therefore, remand to the trial court for all further
proceedings consistent with this Opinion. Costs of this appeal are taxed to Appellees,
Linda Mullins and the Estate, for all of which execution may issue if necessary.




                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                              -9-